Case 1:19-cv-00434-TFM-B Document 47 Filed 11/15/19 Page 1 of 1                PageID #: 229



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 INCHCAPE SHIPPING SERVICES,                 )
 INC.,                                       )
                                             )
          Plaintiff,                         )
                                             )    CASE NO. 19-434
 v.                                          )
                                             )    IN ADMIRALTY
 M/Y BRAMBLE, its engines, tackle, and       )
 appurtenances, In Rem, and BRAMBLE               IN REM
                                             )
 HISTORICAL EPIC COMPANIES,                  )
 LLC, In Personam,                           )
                                             )
          Defendants.
                                             )

                            WARRANT FOR ARREST IN REM

TO THE UNITED STATES MARSHAL
FOR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

       A Verified Complaint in Intervention in the above-styled in rem proceeding was filed in
the Southern Division of this Court on October 24, 2019 by Alabama Shipyard, LLC.

        In accordance with FRCP Supplemental Rule C and S.A. Ala. Civ.LR 104(k), you are
directed to arrest the Defendant vessel, her boats, tackle, apparel and furniture, engines and
appurtenances located under arrest at Alabama Shipyard, 660 Dunlap Drive, Mobile, Alabama,
and to detain the same in custody pending further order of the Court.

         SO ORDERED at Mobile, Alabama, this 15th day of November, 2019.

Prepared by:                                              CHARLES(R.(DIARD,(JR.(, Clerk
James Rebarchak
Jones Walker LLP
RSA Battle House Tower                            By:
                                                           Tammy Thornton
11 North Water Street, Suite 1200                              Deputy Clerk
Mobile, AL 36602
Telephone: (251) 432-1414
Facsimile: (251) 433-4106
jrebarchak@joneswalker.com

                                                                                                 !




{N3920558.1}
